          Case 1:20-cv-00342-KG-CG Document 21 Filed 12/11/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

SHANNON L. BLEA,

                Plaintiff,

v.                                                             CV No. 20-342 KG/CG

ANDREW SAUL, Commissioner of the
Social Security Administration,

                Defendant.

                                ORDER TO SHOW CAUSE

          THIS MATTER is before the Court upon review of the record. Plaintiff was

instructed to file a Motion to Reverse or Remand by no later than December 4, 2020.

(Doc. 20). To date, Plaintiff has not filed a Motion to Reverse or Remand.

          IT IS THEREFORE ORDERED that Plaintiff will show cause no later than

January 15, 2021, as to why this case should not be dismissed for want of prosecution.

Failure to respond to this Order may result in dismissal of this case without further

notice.

          IT IS SO ORDERED.


                                    ____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
